Citation Nr: 0123593	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-14 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral 
polyneuropathy, to include as secondary to cold injury of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



REMAND

The veteran had active duty from January 1944 to April 1946.  
The evidence contains verification that the veteran was a 
prisoner of war of the German government from March 3, 1945 
to March 28, 1945.  Although the veteran has alleged that he 
was a prisoner of war beginning in January 1945, the service 
records show that he was wounded in action in Germany on 
March 3, 1945.  Accordingly, the evidence indicates that he 
was not a prisoner of war prior to that date.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In March 2000, the Board remanded the 
case for additional development.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The evidence of record contains 
conflicting medical evidence as to whether the veteran has 
neuropathy of the lower extremities.  A November 1997 VA 
neurology report concluded that electrophysiological findings 
of a nerve conduction study were indicative of peripheral 
polyneuropathy.  However, a November 1998 VA neurology report 
concluded that the electrophysiologic findings were 
"compatible but not indicative of motor neuropathy involving 
the lower extremities."  A review of the evidence also shows 
that the veteran has not had a complete VA neurology 
examination.  Pursuant to the VA's duty to assist, the RO 
should arrange for the veteran to have a neurology 
examination.  

In addition, the RO should contact the veteran and advise him 
to identify both VA and non-VA treatment records.  The RO 
should request all of the veteran's VA treatment records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA should 
obtain all records in its constructive possession).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the VA and non-
VA medical facilities at which he has 
received treatment for peripheral 
polyneuropathy.  The RO should take the 
appropriate action to try to obtain 
copies of all identified non-VA 
records, as well as request copies of all 
of the veteran's VA treatment records.

2.  The veteran should be afforded a VA 
neurology examination to determine if he 
has peripheral polyneuropathy.  If he has 
a neurologic disorder involving his upper 
and/or lower extremities, the examiner 
should provide detailed diagnoses and a 
medical opinion as to the etiology of any 
neurologic disorder, specifically whether 
it is due to or aggravated by frozen feet 
noted during service.  The examiner is 
also requested to note whether the 
veteran has residuals of frostbite on his 
hands and/or feet and, if so, whether it 
is as likely as not that frostbite was 
incurred in service.  The claims file 
must be made available to the examiner 
for review before the examination.  All 
appropriate tests and studies, to include 
nerve conduction studies, should be 
completed and reviewed by the examiner.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





